       Case 3:20-cv-01899-MO           Document 1     Filed 11/04/20   Page 1 of 14




Gretchen Mandekor
Gretchen@rosenbaumlawgroup.com
Rosenbaum Law Group, PC
1826 NE Broadway
Portland OR 97232-1430
Telephone: 503.288.8000 x. 111
Facsimile: 503.288.8046

Timothy W. Grabe, OSB# 830423
timgrabe@icloud.com
Timothy W. Grabe
65 SW Yamhill Street, Ste. 300
Portland, Oregon 97204-3316
Telephone: 503.223.0022
Facsimile: 503.420.8605

      Attorneys for Plaintiff

                            UNITED STATES DISTRICT COURT

                                   DISTRICT OF OREGON

                                   [PORTLAND DIVISION]


CLINTON O. MARSHALL,                             Case No.: 3:20-cv-01899

                                PLAINTIFF,

v.                                               COMPLAINT
                                                 Personal Injury Claims for violations of
                                                 Oregon Safe Employment Act, Employer
                                                 Liability Law, Common Law Negligence,
                                                 and Product Liability

                                                 (28 U.S.C. § 1332)
WELLS FARGO RAIL CORPORATION;
ACF INDUSTRIES, LLC; WYOMING                     DEMAND FOR JURY TRIAL
COLORADO RAILROAD, INC. dba
OREGON EASTERN RAILROAD;
AMERICAN RAILCAR LEASING LLC,
SMBC RAILCAR SERVICES, LLC and
BNSF RAIL COMPANY,
                     DEFENDANTS

      Plaintiff alleges that:

COMPLAINT                                    1
         Case 3:20-cv-01899-MO            Document 1       Filed 11/04/20   Page 2 of 14




                              PARTIES, JURISDICTION, VENUE

                                                   1.

        At all material times Clinton Marshall was a resident of Idaho and was employed as a

worker at an industrial minerals factory, EP Minerals, LLC, in Vale, Oregon, that processed

diatomaceous earth.

                                                   2.

        Jurisdiction of this action in founded on diversity of citizenship pursuant to 28 U.S. §

1332 because plaintiff and defendants at material times were citizens of different states and the

matter in controversy exceeds $75,000. Venue is appropriate in this court because a substantial

part of the events giving rise to this claim arose in this District.

                                                   3.

        At all material times defendant Wells Fargo Rail Corporation (hereafter Wells Fargo) was

a North Carolina corporation which conducted business in Oregon.

                                                   4.

        At all material times defendant ACF Industries, LLC was a Delaware corporation based

in Missouri. In 1994, in Pennsylvania, it manufactured a railcar identified as ACFX 458737,

serial number BHC SHPX 43409 which was placed in a national stream of commerce, and

which railcar was foreseeably used numerous times in Oregon for transport of diatomaceous

earth to other destinations across the United States.

                                                   5.




COMPLAINT                                          2
         Case 3:20-cv-01899-MO          Document 1       Filed 11/04/20      Page 3 of 14




       At all material times defendant Wyoming Colorado Railroad, Inc. was a Utah corporation

doing business as Oregon Eastern Railroad (hereafter OERR). OERR conducted railway business

in Oregon, and had its headquarters in Vale, Oregon.

                                                 6.

       At all material times defendant American Railcar Leasing, LLC (hereafter Defendant

ARL) was a Delaware corporation which conducted business in Oregon.

                                                 7.

       Defendant SMBC Railcar Services, LLC, (hereafter Defendant SMBC) a Delaware

corporation based and a Chicago-based railcar lessor which acquired American Railcar Leasing,

LLC. SMBC Railcar Services, LLC is a sub-entity of SMBC Group, which in turn is a sub-entity

of a holding company entitled Sumitomo Mitsui Financial Group, Inc.

                                                 8.

       At all material times defendant BNSF Railway Company was a Delaware corporation

which conducted business in Oregon, and which had its Oregon headquarters in Portland,

Multnomah County, Oregon.

                                              FACTS

                                                 9.

       On February 18, 2019, plaintiff was working his shift at the EP Minerals factory in Vale,

Oregon, atop the railcar identified as ACFX 458737, serial number BHC SHPX 43409. He

was using a pneumatic pressure hose to fill the car with diatomaceous earth, and a hose called a

vent line to remove dust and air from the railcar interior. When plaintiff tried to detach the vent

line, it blew off under dangerous pressure and the vent line cap bashed his head. He fell off the

railcar and was caught by his fall protection gear. The railcar lacked a readable pressure gauge


COMPLAINT                                         3
         Case 3:20-cv-01899-MO           Document 1       Filed 11/04/20     Page 4 of 14




atop the railcar that plaintiff could use to guard against the risk of removing the hoses while the

railcar was over-pressurized; it lacked a hose safety restraint such as a whip check cable

connecting the vent and fill lines to the hatch so that if dangerous pressure caused the lines to

blow off, they would not kill or maim the worker; and it lacked adequate warnings about dangers

of an over-pressurized railcar. Because the railcar’s hose connection could cause a hazardous

condition, reasonable safety for the worker meant the railcar should have had a hose safety

restraint, as evidenced by safety standards for analogous industrial uses such as 29 Code of

Federal Regulations (CFR) 1926.603(a)(10) which requires safety chains or the equivalent, for

hose connections to prevent the lines from thrashing around in case the coupling becomes

disconnected; 29 CFR 1926.302(b)(1) and (b)(7) which require such restraints for hoses

conveying pressurized fluids and gases; and U.S. Army Corps of Engineers regulation 13.G.02

which provides that connections and nozzles shall be designed to prevent accidental

disengagements and all connections shall be equipped with safety lashings, and regulation

20.A.17 which states that connections with high pressure hoses must be secured with a safety

lashing/whip check.

                                                 10.

       Plaintiff’s injuries caused by the vent line cap bashing his head include multiple facial

and orbital fractures including LeFort fracture with entrapment of his right eye, nasal and sinus

fractures, bilateral optic nerve sheath hematoma, diplopia, traumatic brain injury, concussion,

headache, tinnitus, hyperacusis, hearing loss, memory loss, vertigo and gait disturbance, weight

gain, diminished ability to smell and taste, light sensitivity, injury from the low back to the

shoulders, sleeplessness, acute and chronic pain, and psychological injury including depression

and post-traumatic stress disorder. He has undergone numerous facial and eye surgeries, for



COMPLAINT                                         4
          Case 3:20-cv-01899-MO         Document 1    Filed 11/04/20    Page 5 of 14




which he has obtained medical and orthodontia treatment, physical therapy, and mental health

treatment. He has most recently undergone another reconstructive eye surgery in November,

2020 at the Casey Eye Institute at the Oregon Health Sciences University campus in Portland,

Oregon.

                                                11.

   Plaintiff’s damages caused by the injuries are:

       a. Medical costs in the approximate sum of $420,000 to date. Medical treatment is

           continuing, and this sum will be revised upwards.

       b. A minimum life care plan in a sum that will be alleged in an Amended Complaint.

       c. Lost wages and loss of earning capacity in a sum that will be alleged in an Amended

           Complaint.

       d. Noneconomic damages in the sum of $5,000,000.



                              FIRST CLAIM FOR RELIEF
                     (Oregon Safe Employment Act Claim against Wells
                                 Fargo Rail Corporation)

                                                12.

       Plaintiff realleges paragraphs 1 - 11.

                                                13.

       The railcar was a moveable place of employment as defined in Oregon Revised Statute

654.005(8). Defendant Wells Fargo, as the owner of the railcar as defined by ORS 654.005(6),

had a duty pursuant to ORS 654.015 to maintain a safe and healthy workplace.

                                                14.




COMPLAINT                                       5
        Case 3:20-cv-01899-MO           Document 1       Filed 11/04/20     Page 6 of 14




       Wells Fargo violated ORS 654.015 by failing to maintain a safe moveable workplace, in

one or more of the following ways:

       a. The top of the railcar where workers labored to fill the railcar with diatomaceous

          earth, using air pressure through a pneumatic fill hose and a vent line, lacked four

          elements of an adequate warning, namely: (1) the warning should contain a signal

          word to indicate the presence of a hazard and convey the severity of the hazard, (2)

          the warning should explicitly identify the hazard, which in this case was an explosive

          release of pressurized air, (3) the warning should express what could happen, which

          in this case is major injury or death, and (4) the warning should contain an actionable

          directive on how to avoid the hazard, which in this case would be a directive not to

          remove a hose until the railcar was de-pressurized.

       b. Its railcar lacked an adequate pressure gauge on top of the railcar which a worker

          such as Clinton Marshall, while working on top of the railcar, could readily

          understand and use to protect himself. Such a gauge would have the purpose of

          warning the worker if the railcar’s interior was dangerously pressurized, and the

          worker would thereby know that he or she should not fill the railcar or remove the

          vent or fill lines before de-pressurizing the railcar.

       c. Its railcar lacked a hose safety restraint such as a whip check cable or other restraint

          that would connect the railcar hatch to the pneumatic vent line and fill line. This

          device would have the purpose of preventing the vent line and fill line from blowing

          off the railcar hatch with dangerous, explosive force and injuring or killing the worker

          if the vent or fill lines were detached when the railcar was over- pressurized. Such a

          hose restraint was the practicable precaution to use for the protection of workers,



COMPLAINT                                        6
         Case 3:20-cv-01899-MO           Document 1      Filed 11/04/20      Page 7 of 14




             similar to the manner in which such restraints are required for pressure hoses used in

             pile-driving and other industrial hose connections as prescribed by standards

             including 29 CFR 1926.603(a)(10), 29 CFR 1926.302(b)(1) and (7), and US Army

             Corps of Engineers regulations 13.G.02 and 20.A.17.

                                                 15.

        Wells Fargo’s violation of ORS 654.015 caused plaintiff’s injuries.

                              SECOND CLAIM FOR RELIEF
                    (Employer Liability Claim against Wells Fargo, OERR,
                                  BNSF, ARL and SMBC)

                                                 16.

        Plaintiff realleges paragraphs 1 – 11 and 14.

                                                 17.

        Pursuant to Oregon’s Employer Liability Law, ORS 654.305, persons having charge of,

or responsibility for, any work involving a risk or danger to employees or the public shall use

every device, care and precaution that is practicable to use for the protection of life and limb,

limited only by the necessity for preserving the efficiency of machinery, and without regard to

cost.

                                                 18.

        Defendants Wells Fargo, BNSF, OERR, ARL and SMBC were engaged in a common

enterprise with plaintiff’s direct employer, EP Minerals, LLC. They participated in a project of

which the defendants’ operations were integral or component parts, namely,

        a.      BNSF transported a railcar to Oregon and then transferred it to OERR, which

        transported it to the EP Minerals’ factory in Vale, Oregon, when it knew or should have

        known that the railcar was negligently designed due to a failure to have adequate pressure



COMPLAINT                                         7
     Case 3:20-cv-01899-MO           Document 1       Filed 11/04/20     Page 8 of 14




    gauges on top that would protect workers laboring on top of the railcar, the railcar lacked

    a hose restraint such as a whip check cable attaching the vent and fill hoses to the railcar

    as alleged in paragraph 14, and the railcar lacked adequate warnings of foreseeable

    dangers to workers if the vent or hose blew off due to dangerous pressure within the

    railcar. BNSF had the opportunity, and the duty, to inspect the railcar for such dangerous

    defects before delivering it to OERR, and to take steps for the protection of persons who

    could foreseeably be injured, such as warning them.

    b.      OERR transported the railcar to the EP Minerals factory in Vale, Oregon, when it

    knew or should have known of the facts alleged in subparagraph (a) above. OERR had

    the opportunity, and the duty, to inspect the railcar for such dangerous defects before

    delivering it to EP Minerals, where the railcar would foreseeably be filled with

    diatomaceous earth. OERR additionally did inspection and maintenance work on railcars

    before delivering them to EP Minerals, including welding and checking for dangers to

    workers, and OERR thereby had the opportunity and duty to ascertain that the railcar

    contained dangerous defects as alleged above, and to take appropriate remedial steps such

    as warning EP Minerals’ workers of the dangers.

    c.      Wells Fargo owned the railcar. It knew or should have known of the facts alleged

    in subparagraph (a) above. Wells Fargo had the opportunity, and the duty, to correct the

    defects regarding the lack of gauges on top of the railcar, and the lack of hose restraints

    such as whip check cables connecting the vent and fill lines to Wells Fargo’s railcar, and

    by warning EP Minerals and plaintiff in a manner alleged in subparagraph (a) above.

    d.      ARL and the company that acquired it, SMBC, were lessors of the railcar in

    February, 2019. At that time EP Minerals was the lessee. ARL and SMBC knew or



COMPLAINT                                     8
         Case 3:20-cv-01899-MO          Document 1       Filed 11/04/20     Page 9 of 14




       should have known of the defects, as alleged in paragraph 14, and they had a duty to

       either correct the foreseeably dangerous defects or warn EP Minerals and its employees

       of the danger.

                                                19.

       The common enterprise project consisted of defendants Wells Fargo, OERR, BNSF, ARL

and SMBC providing a railcar to EP Minerals, which EP Minerals’ workers would fill with

diatomaceous earth, and which would be transported by OERR and BNSF to buyers in other

states for use in manufacturing various products. Defendants Wells Fargo, OERR, BNSF, ARL

and SMBC participated in this enterprise in order to profit monetarily along with EP Minerals

from the conduct of persons such as plaintiff performing foreseeably dangerous and risky labor

on top of the railcar. The enterprise of providing and filling railcars with diatomaceous earth,

inspecting and maintaining railcars, transporting railcars in and out of the EP Minerals factory,

and getting the diatomaceous earth to buyers, was conducted through contracts, leases, customs,

cooperation between the companies, emails and other communications and arrangements, all of

which were designed to allow the participants to maximize their profits from the use of the

railcar and the intermingled worker such as plaintiff with the minimum amount of costs.

                                                20.

       The work involved risk or danger to EP Minerals’ employees in that, in order to fill the

railcar with diatomaceous earth, an EP Minerals worker was required to work atop the railcar and

use pneumatic hoses with air pressure that forced the product into the railcar. This work could

foreseeably, without the worker’s knowledge, over-pressurize the railcar, resulting in a worker

being injured or killed if the worker was unaware of the high pressure which could explode forth




COMPLAINT                                        9
         Case 3:20-cv-01899-MO           Document 1       Filed 11/04/20     Page 10 of 14




in a manner that would cause injury or death if the worker tried to remove the fill line or vent

line.

                                                  21.

        Plaintiff was an intermingled employee of defendants Wells Fargo, OERR, BNSF, ARL

and SMBC in that the enterprise required coordinated work by the defendants and EP Minerals

in order to arrange for the railcar to be leased, transported to the EP Minerals factory, inspected

for safety defects, maintained, filled with diatomaceous earth, and transported to a buyer at the

end destination, whereupon the cycle would repeat itself. The process was dependent on

intermingled workers of the participating companies working in a coordinated manner.

                                                  22.

        Defendants Wells Fargo, OERR, BNSF, ARL and SMBC had charge of, or responsibility

for, the instrumentality that caused plaintiff’s injury, to wit:

        a.      Wells Fargo owned the railcar and failed to make it safe for users such as plaintiff

        by: (1) installing a hose restraint such as a whip check cable connecting the vent line to

        the railcar; (2) it failed to install adequate pressure gauges that would alert workers atop

        the railcar of dangerous pressure within the railcar; and (3) Wells Fargo failed to

        adequately warn users of such dangers arising from the railcar becoming over-

        pressurized.

        b.      Despite knowing that persons such as plaintiff would use pressure pneumatic

        hoses to fill the railcar with diatomaceous earth, both OERR and BNSF failed to alert

        persons of the dangers alleged in subparagraph (a), and paragraphs 14 and 20 above.

        c.      ARL and SMBC leased the railcar to EP Minerals for use in February 2019 when

        it was in a condition in which they knew, or should have known, that the railcar was



COMPLAINT                                          10
        Case 3:20-cv-01899-MO           Document 1      Filed 11/04/20     Page 11 of 14




       unreasonably dangerous to workers because it lacked an adequate gauge on top of the

       railcar, it lacked a hose safety restraint such as a whip check cable attaching the vent line

       and the fill line to the railcar, and it lacked adequate warnings as alleged in paragraph 14.

                             THIRD CLAIM FOR RELIEF
                      (Common Law Negligence of Wells Fargo, OERR,
                                BNSF, ARL and SMBC)

                                                23.

       Plaintiff realleges paragraphs 1 – 14.

                                                24.

       Defendants Wells Fargo, OERR, BNSF, ARL and SMBC knew, or in the exercise of

reasonable care should have known that employees of EP Minerals such as plaintiff would

foreseeably use pneumatic hoses with air pressure to fill the railcar with diatomaceous earth, and

that the use of such devices would create a danger of injury or death to workers if the worker

could not adequately detect and release air inside an over-pressurized railcar. Defendants had a

duty to employees of EP Minerals including plaintiff to provide a railcar that was reasonably safe

for its intended use, or to warn of dangers.

                                                25.

       Defendants were negligent and breached their duties of due care to a foreseeable plaintiff

by:

       a.      Failing to provide an adequate gauge that plaintiff could read while working atop

       the railcar, which would have allowed him to detect the fact that the railcar was

       dangerously over-pressurized and that he should safely release air pressure before

       removing the pneumatic hoses from the top of the railcar.




COMPLAINT                                       11
        Case 3:20-cv-01899-MO           Document 1      Filed 11/04/20      Page 12 of 14




       b.      Failing to provide a hose safety restraint such as a whip check cable, or other

       safety device, that would keep the pneumatic hoses from blowing off and injuring or

       killing a worker who tried to remove a pneumatic hose.

       c.      Failing to adequately warn plaintiff of the reasonably foreseeable dangers of

       working atop a railcar which lacked the safety systems alleged in subparagraphs (a) and

       (b) above.

                                                26.

       Defendants’ conduct described above caused a foreseeable risk of harm, the risk was to

an interest of a kind that the law protects against negligent invasion, Defendants’ conduct was

unreasonable in light of the risk, Defendants’ conduct was a cause of Plaintiff’s harm, and

Plaintiff was within the class of persons and his injury was within the general type of potential

incidents and injuries that made Defendants’ conduct negligent.



                              FOURTH CLAIM FOR RELIEF
                       (Product Liability Claim against ACF Industries)

                                                27.

       Plaintiff realleges paragraphs 1 – 11.

                                                28.

       The railcar was manufactured by defendant ACF Industries in 1994 in Pennsylvania, and

was foreseeably used in Oregon multiple times between 1994 and 2019. Plaintiff’s claim has

been timely filed within two years of his injury. Pennsylvania does not have an applicable statute

of ultimate repose for claims involving negligent design of the railcar, and therefore plaintiff’s

claim against ACF is timely filed.




COMPLAINT                                        12
        Case 3:20-cv-01899-MO          Document 1        Filed 11/04/20     Page 13 of 14




                                                29.

       Defendant’s conduct described above caused a foreseeable risk of harm, the risk was to

an interest of a kind that the law protects against negligent invasion, Defendant’s conduct was

unreasonable in light of the risk, Defendant’s conduct was a cause of Plaintiff’s harm, and

Plaintiff was within the class of persons and his injury was within the general type of potential

incidents and injuries that made Defendant’s conduct negligent.

                                                30.

       The railcar was in an unreasonably dangerous condition when it left the ACF factory, and

at the time of use on February 18, 2019, in that:

       a.      It lacked adequate pressure gauges on top of the railcar that would alert a worker

       filling the railcar with product such as diatomaceous earth that the railcar was

       dangerously over-pressurized and that such pressure could injure or kill the worker if the

       worker attempted to remove the fill line or vent line without first safely releasing the

       pressure within the railcar.

       b.      It lacked a design that would require a hose safety restraint such as a whip check

       cable or other safety device connecting the railcar hatch to fill lines and vent lines that

       would foreseeably be used to fill the car with product such as diatomaceous earth. Such

       safety restraints would prevent a worker from being injured or killed if the fill line or vent

       line blew off while the railcar was over-pressurized, by only allowing the lines to thrash

       around rather than to kill or severely injure a worker.

       c.      It lacked adequate warnings as alleged in paragraph 14(a) above.

                                      PRAYER FOR RELIEF

       Wherefore, plaintiff prays for judgment in his favor and against defendants as follows:



COMPLAINT                                        13
        Case 3:20-cv-01899-MO          Document 1    Filed 11/04/20    Page 14 of 14




       a. Medical costs in the approximate sum of $420,000 to date. Medical treatment is

          continuing, and this sum will be revised upwards.

       b. A minimum life care plan in a sum that will be alleged in an Amended Complaint.

       c. Lost wages and loss of earning capacity in a sum that will be alleged in an Amended

          Complaint.

       d. Noneconomic damages in the sum of $5,000,000.

Dated this 4th day of November, 2020



                                                          s/ Gretchen Mandekor
                                                          Gretchen Mandekor, OSB# 001246
                                                          Timothy W. Grabe, OSB# 830423




COMPLAINT                                    14
